t c memo united_states tax_court clyde d and yolanda m adkins petitioners v commissioner of internal revenue respondent docket no filed date thomas j utaski for petitioners robert d kaiser for respondent memorandum opinion laro judge respondent moves the court for leave respondent’s motion for leave to file a motion under rule to vacate the stipulated decision entered in this case on date and now final under sec_7481 unless otherwise noted section references are to the continued respondent’s motion for leave asserts that the stipulated decision is void because it was entered in violation of the automatic_stay automatic_stay of u s c sec_362 respondent has lodged with the court his related motion to vacate the stipulated decision respondent’s motion to vacate we decide first whether we have jurisdiction to decide respondent’s motion for leave we hold we do we decide second whether we should grant respondent’s motion for leave we hold we shall we decide third whether we should grant respondent’s motion to vacate we hold we shall we decide fourth sua sponte whether we should dismiss this case for lack of jurisdiction in that petitioners’ petition to this court was filed in violation of the automatic_stay we hold we shall background on date respondent issued to petitioners a notice_of_deficiency determining a dollar_figure deficiency in their federal_income_tax on the same day respondent issued to petitioners a second notice_of_deficiency determining a dollar_figure deficiency in their federal_income_tax on date petitioners filed a petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the southern continued applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure district of ohio on date petitioners petitioned this court to redetermine the deficiencies determined in the notices of deficiency this case was called for trial on date at that time the parties through their respective counsel informed the court that the case had been settled on date the court entered a stipulated decision reflecting the parties’ settlement on date respondent learned that petitioners had filed for bankruptcy on date and that the bankruptcy proceeding had been continuously ongoing ever since respondent notified the court of this matter by filing respondent’s motion for leave and by lodging respondent’s motion to vacate discussion respondent desires to file a motion to vacate the parties’ stipulated decision that was entered on date because neither party filed a notice of appeal or a timely motion to vacate or revise that decision the decision became final on date days after it was entered see sec_7459 sec_7481 rule provides that a party seeking to vacate a decision must file an appropriate motion within days after the decision when the petition was filed petitioners resided in lebanon ohio is entered unless the court allows otherwise because respondent did not file respondent’s motion to vacate within this 30-day period respondent has requested leave from the court to file that motion at this time whether the court allows the filing of a motion to vacate a decision after the referenced 30-day period is generally within the sound discretion of the court see 92_tc_1079 see also 872_f2d_245 8th cir affg tcmemo_1987_1 where a party legitimately attacks the jurisdiction of this court however the court must freely exercise that discretion notwithstanding the time of the attack see 69_tc_999 see also 500_f2d_701 6th cir such is so even if the decision under attack is final under the statutory scheme applicable to decisions of this court see brannon’s of shawnee inc v commissioner supra pincite see also jordon v gilligan supra pincite the court has jurisdiction to vacate a decision of ours that is void see 175_f3d_889 n 11th cir 90_tc_103 brannon’s of shawnee inc v commissioner supra pincite see also jordon v gilligan supra pincite which naturally means that the court also has jurisdiction to grant a motion for leave to file a motion to vacate a void decision under the setting at hand we shall grant respondent’s request for leave to file respondent’s motion to vacate we turn to consider respondent’s motion to vacate the court’s jurisdiction to vacate a final_decision is more limited than the court’s jurisdiction to vacate a decision that is not final see 122_tc_264 see also 51_f3d_618 6th cir notwithstanding whether a decision is final however the court always has jurisdiction to vacate a decision that is void eg because the court lacked jurisdiction to enter the decision in the first place see roberts v commissioner supra pincite n 868_f2d_1081 9th cir abeles v commissioner supra pincite brannon’s of shawnee inc v commissioner supra pincite2 see also jordon v gilligan supra pincite respondent asserts that the stipulated decision is void in that it was entered in violation of the automatic_stay we agree actions taken in this court in violation of the automatic_stay are void see roberts v commissioner supra pincite n brannon’s of shawnee inc v commissioner supra pincite2 see also 123_tc_326 123_tc_320 96_tc_895 and one of those actions is the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor u s c sec_362 the automatic_stay arises by operation of law upon the filing of a bankruptcy petition and absent an order of the bankruptcy court to the contrary see u s c sec_362 continues unimpaired until the earliest of the closing of the case the dismissal of the case or the grant or denial of a discharge see u s c sec_362 see also 96_tc_10 petitioners’ bankruptcy case has been continuously ongoing since before the start of this proceeding and we do not find that the bankruptcy court ever issued an order allowing petitioners to file their petition in this court because the automatic_stay has been in place throughout this proceeding and our entering of the parties’ stipulated decision also occurred during that time our entering of that decision violated the automatic_stay and hence the decision is void given that the stipulated decision is void we shall vacate it we turn to consider the effect of petitioners’ filing of their petition in this court given that this filing also occurred during and was in violation of the automatic_stay although neither party has asked the court to decide this issue the court can and should sua sponte decide the court’s jurisdiction whenever it is in question see halpern v commissioner supra smith v commissioner supra pincite see also 115_tc_287 cf 526_us_574 because a petition that is filed in violation of the automatic_stay is invalid and of no consequence see halpern v commissioner supra 92_tc_703 76_tc_754 see also jordon v gilligan supra pincite we shall dismiss this case for lack of jurisdiction after we vacate the decision that was entered on date to reflect the foregoing an appropriate order and order of dismissal will be entered
